Cassoday, J.
The decision of this case by this court on the last appeal left nothing for determination except' “ the necessary sums paid by the defendant for taking inventory, for postage and stationery, and for costs and disbursements in the replevin suit,” the aggregate of which sums, when so ascertained, together with the $114.35 previously allowed to Mrs. Pier, it was there adjudged that she was entitled *319to retain, out of the moneys in her hands; and judgment was therein directed in favor of the plaintiff for the balance, with costs. T. T. Haydock C. Co. v. Pier, 78 Wis. 581-583. Thereupon the circuit court heard the respective parties and their proofs, and determined that the necessary sums paid by the defendant for the several purposes named amounted in the aggregate to $151.67, as mentioned in the foregoing statement, which sum, together with .the allowance so previously made, amounted in the aggregate to $269.02. We think the findings so made were in strict accord with the evidence and the mandate on the former appeal.
By the Oourt.— The judgment of the circuit court is affirmed.